Cooke, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed March.27, 1969, disqualifying claimant from unemployment insurance benefits on the ground that she was not available for employment (Labor Law, § 591, subd. 2). There was proof indicating: that for the month and-a half from *611the time claimant filed for benefits to the date of the hearing claimant made only five job efforts, all in her immediate neighborhood; that claimant saw some advertisements in one newspaper but the positions listed were not satisfactory as to salary; that she bought another paper only once; that she did not intensify her efforts to find employment because she was awaiting the results of the Referee’s hearing; that she did not apply for re-employment though told on her exit interview that she could do so; and that, although she had worked as a check processor for the Federal Reserve Bank, she did not apply for employment at any bank. Whether a person is available for employment is a question of fact and, since the board’s determination is supported by substantial evidence, it must be upheld (Matter of Lunney ’ [Catherwood], 32 A D 2d 864; Matter of Bass [Catherwood], 31 A D 2d 573; Matter of Ciganek [Catherwood], 30 A D 2d 607). Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Cooke, J.